DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1 and cancellation of Claim 5, the previous prior art rejections directed to the claims are substantially maintained with revised mappings, rationales, and evidence as necessitated by the amendments.  
	In view of the amendments to Claim 1, the previous §112(b) rejections directed to the claims are withdrawn.  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig), as alternatively evidenced by United States Patent Application Publication No. US 2012/0168065 (Kaida).
	In regards to Claim 1, Hannig teaches a method for producing a decorated wall or floor panel comprising applying a décor imitating a decorative template onto at least a portion of a plate-shaped carrier, and applying a top layer onto at least a portion of the decor, characterized in that the top layer is provided with a template identical structure by use of an embossing surface which is formed on the basis of provided three-dimensional decor data (Abstract).  Hannig teaches that the carrier comprises a thermoplastic plastic selected from polyethylene, polymethyl methacrylate, polycarbonate, polyethylene terephthalate, or mixtures and copolymerizates thereof (Claim 2), and additionally teaches that a primer such as a mixture based on urethane acrylate can be applied to the carrier (¶48), which is advantageous for an application of the décor, with improved adhesion of the applied décor on the carrier surface coated with the primer, which offer the advantage of good adhesion to both the carrier and the decorative layer (¶49) – corresponding to a replica film of a real material, comprising a base material layer, wherein a resin layer is disposed on the base material layer, wherein the resin layer has a first surface facing the base material layer and a second surface opposite the first surface (instant Claim 1), wherein the base material layer contains at least one selected from the group of polymethyl methacrylate, polycarbonate, and polyethylene terephthalate (instant Claim 2), wherein the resin layer includes urethane acrylate (instant Claim 6).  Hannig additionally teaches that the panels can comprise a décor intended to replicate a natural material, such as a wood species (¶¶15-16) – corresponding to the material comprising selected from wood (instant Claim 4).  Hannig additionally teaches that a top layer can have multiple layers, and be applied directly onto the décor (¶37), and additionally layers can be provided via electroplating and embossing (¶36) – corresponding to a deposition layer deposited in a thin layer on top of the second surface of the resin layer (instant Claim 1).  Additionally, considering that Hannig teaches embossing as a technique after application of the primer, décor, and top layers, one of ordinary skill in the art would expect the process of embossing for aesthetic design purposes to result in the underlying layers being embossed, namely the primer, décor, and top layers, to have a similar shape and pattern as claimed in the instant application.  Examiner adds that it is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  
Additionally, Hannig teaches that using three-dimensional décor data, the sheet is embossed using a roller (¶34), or alternatively, using laser structuring with subsequent electroplating with metallic particles, which adheres well due to the roughening (¶36).  Although Hannig does not explicitly teach that the surface pattern of the second surface has grooves and ridges, the grooves being formed 100-250 µm deep from the second surface, Examiner notes that it would have been obvious to one of ordinary skill in the art to utilize the embossing of the primer layer of Hannig, above the carrier layer of Hannig, in order to set a three-dimensional design and allow for better adhesion of the metallic particles of Kayahara, to improve mechanical properties and performance.  Additionally, given that Hannig teaches that the three-dimensional décor data, which is used for the embossing as taught by Hannig, represent the decorative template based on its three-dimensional size, color, structure, etc. that would allow a complete physical or special or at least substantially identical reproduction of the decorative template (¶18).  One of ordinary skill in the art would have found it obvious to have optimized the depth of the embossing to match and mirror the three-dimensional profile of the decorative template, and thus arrived at the grooves formed from embossing being from 100 µm to 250 µm deep from the second surface.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Additionally, in the same field of film and layer-based components having patterns, Kaida teaches processes for producing an article having a concavo/convex structure (Abstract), wherein a resin is used for a photocurable composition (¶127), and the features of the convex/concave structure can comprise ridges or grooves (¶¶137, 140), wherein the depth of the concaves ranges from 70 nm to 300 µm, on the average, which overlaps with the claimed range of the grooves being from 100-250 µm as claimed  (instant Claim 1).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Given that both Hanig and Kaida are directed to resin-based layer structures having patterned structures and morphologies, one of ordinary skill in the art would recognize that the aesthetic design choices of grooves/ridges can be utilized in embossing from 100 µm to 250 µm as known in the art.  

	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig) in view of United States Patent Application Publication No. US 2018/0043669 (Kayahara).
In regards to Claim 3, Hannig as evidenced by Hannig teaches a decorated wall panel, but does not explicitly teach the thickness of the base material.  
In the same field of decorative layered sheets, Kayahara teaches a sheet that has a surface-protecting layer comprising an ionizing radiation-curable resin, as well as a picture pattern layer, and polyolefin resin (¶¶13-15), wherein the sheet is preferably a sheet formed of a thermoplastic resin, such as PET, PC, and PMMA, or a combination of two or more (¶33), and teaches that the sheet preferably has a thickness of 50 to 600 µm, wherein due to the thickness within the range, the sheet has more excellent designability and scratch resistance (¶30) – which overlaps with the claimed range of the base material having a thickness from 0.125 to 0.5 mm (125 µm to 500 µm) (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Kayahara also teaches that a picture pattern layer, which gives a desired design to the sheet, is not limited, and can be formed by using inorganic colorants such as titanium white (TiO2), metallic powders such as aluminum powder and bronze powder, and fillers such as silica (¶40), wherein colorants may be used in combination of two or more (¶40) – corresponding to the replica film further comprising a deposition layer disposed on the resin layer and including at least one of metals selected from a group of Al and Sn and combinations thereof, and a ceramic selected from a group of titanium dioxide and silicon dioxide and combinations thereof (instant Claim 7).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to set the thickness of the thermoplastic base material of Hannig to the thickness range of Kayahara.  One skilled in the art would have been motivated by the desire and expectation of improving designability and scratch resistance, as taught by Kayahara, within the base material of Hannig, in order to improve mechanical properties and performance.  Furthermore, one of ordinary skill in the art would have found it obvious to have implemented the picture design layer of Kayahara as the décor layer of Hannig, above the primer layer of Hannig, given that Hannig does not specifically provide materials for the décor layer but teaches that after embossing, electroplating or metallizing can be used to improve various properties with good abrasion resistance (¶37), and that Kayahara teaches that such material can give a desired design to the sheet.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig) in view of United States Patent Application Publication No. US 2018/0043669 (Kayahara) as applied to Claims 3 and 7 above, and further in view of United States Patent Application Publication No. US 2003/0021961 (Janulis).
In regards to Claim 10, Hannig in view of Kayahara teach the sheet of instant Claim 7.  Hannig teaches that the top layer can be applied in multiple layers and can comprise a structural layer and protective layer at least partially formed with a radiation curable composition (¶69).  However, Hannig in view of Kayahara does not explicitly teach a print layer disposed on the deposition layer and including at least one selected from a group of urethane-based ink, polyvinyl chloride-based ink, and a combination thereof.
In the same field of applying resins on polymer substrates with oligomeric inks, Janulis teaches primed substrates comprising radiation cured ink jetted images (Abstract), and that the radiation curable primer composition is substantially same as the radiation curable ink composition (¶70), wherein a preferred radiation curable oligomer is a urethane-based oligomer (¶65) which is advantageous for its high molecular weight to be readily soluble (¶68), and preferred ink compositions are preferably aliphatic, wherein polyurethane based is preferred (¶37) – corresponding to a print layer disposed and including urethane-based ink (instant Claim 10).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to have utilized the urethane-based inks of Janulis as the radiation curable ink of Hannig at the top layer.  One of ordinary skill in the art would have been motivated by the desire and expectation of a readily soluble oligomer for ink, as taught by Janulis, within the ink of the top layer of Hannig, in order to improve processing properties and quality.  Additionally, one of ordinary skill in the art would find it obvious, given that Hannig teaches that the ink can be solidified by radiation, to choose an oligomer-based ink such as that of Janulis that also solidifies under applied energy.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that in view of the new amendment to Claim 1, which includes  the limitation of prior Claim 5 regarding grooves and ridges in the surface pattern, wherein the grooves may be formed from 100-250 µm (Applicant’s Arguments, Pages 7-8).  Applicant further argues that when the depth of the groove was less than 100 µm, the three-dimensional effect of the carbon pattern was reduced, and for depths larger than 250 µm, the film surface can crack (Applicant’s Arguments, Page 7-9), such that the surface from <100 µm and >250 µm were impossible for normal printing levels, and the claimed range would not have been predictable from the applied references (Applicant’s Arguments, Page 9).
In regards to Applicant’s arguments, Examiner notes that in view of the prior art rejections set forth above, Applicant’s arguments are rendered moot.  Furthermore, as discussed above, considering that both Hannig and Kayahara teach embossing as a technique after application of the primer, décor, and top layers, one of ordinary skill in the art would expect the process of embossing for aesthetic design purposes to result in the underlying layers being embossed, namely the primer, décor, and top layers, to have a similar shape and pattern as claimed in the instant application, particularly given the evidentiary evidence of Kaida, which teaches processes for producing an article having a concavo-/convex structure (Abstract), wherein a resin is used for a photocurable composition (¶127), and the features of the convex/concave structure can comprise ridges or grooves (¶¶137, 140), wherein the depth of the concaves ranges from 70 nm to 300 µm, on the average, which overlaps with the claimed range of the grooves being from 100-250 µm as claimed  (instant Claim 1).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Given that both Hanig and Kaida are directed to resin-based layer structures having patterned structures and morphologies, one of ordinary skill in the art would recognize that the aesthetic design choices of grooves/ridges can be utilized in embossing from 100 µm to 250 µm as known in the art.  
.  Furthermore, regarding the features of the surface pattern of replica film material, Examiner adds that it is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  
Although Applicant has provided evidence on the record in terms of the Figures showing when the surface pattern when the grooves do not lie in the claimed range, the Applicant has not met its burden in providing sufficient arguments, whether in terms of additional evidence or an affidavit, that the claimed range of grooves is necessarily integral to the formability and function of the product due to lack of details in the evidentiary Figures, or that Hannig as evidenced by Kaida would not necessarily result in the limitations of the product as claimed.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784